EXHIBIT 10.1
 
 
STANDBY EQUITY DISTRIBUTION AGREEMENT
 
THIS AGREEMENT dated as of the 3rd  day of March 2010 (this “Agreement”) between
YA GLOBAL MASTER SPV LTD., a Cayman Islands exempt limited partnership (the
“Investor”), and LOTUS PHARMACEUTICALS INC., a corporation organized and
existing under the laws of the State of Nevada (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
$10,000,000 of the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”), and or upon
such other exemption from the registration requirements of the Securities Act as
may be available with respect to any or all of the transactions to be made
hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Article I.Certain Definitions
 
Section 1.01 “Additional Shares” shall mean the number of shares of Common Stock
sold by the Investor during all Excluded Days during a single Pricing Period
applicable to an Advance Notice.
 
Section 1.02 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.
 
Section 1.03 “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the amount of the Advance that the Company requests from the
Investor.
 
Section 1.04 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.01(b) of this Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement.
 
Section 1.05 “Affiliate” shall have the meaning set forth in Section 3.08.
 
Section 1.06 “By-laws” shall have the meaning set forth in Section 4.03.
 
Section 1.07 “Certificate of Incorporation” shall have the meaning set forth in
Section 4.03.
 
Section 1.08 “Commitment Amount” shall mean the aggregate amount of up to
$10,000,000 which the Investor has agreed to provide for the purchase of the
Company’s Common Stock pursuant to the terms and conditions of this Agreement.
 

--------------------------------------------------------------------------------


 
Section 1.09 “Commitment Fee” shall have the meaning set forth in Section
12.04(a).
 
Section 1.10 “Commitment Period” shall mean the period commencing on the
Effective Date, and ending upon the termination of this Agreement in accordance
with Section 10.02 (a).
 
Section 1.11 “Commission” shall mean an amount equal to 2.75% of the Advance
(reduced if necessary, pursuant to Section 2.01(c), Section 2.01(d) or Section
2.01(e), which the Company shall pay to Yorkville Advisors HK Limited.
 
Section 1.12 “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.13 “Company Indemnitees” shall have the meaning set forth in Section
5.02.
 
Section 1.14 “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.01.
 
Section 1.15 “Consolidation Event” shall have the meaning set forth in Section
6.07.
 
Section 1.16 “Daily Value Traded” of the Common Stock, with respect to any day,
means the product obtained by multiplying the daily trading volume of the Common
Stock on the Principal Market for such day by the VWAP for such day.
 
Section 1.17 “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.18 “Due Diligence Documents” shall mean the books and records of the
Company and the other information reasonably required for the Investor to make
an investment decision regarding the transactions contemplated by this
Agreement.
 
Section 1.19 “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Shares.
 
Section 1.20 “Environmental Laws” shall have the meaning set forth in Section
4.11.
 
Section 1.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
Section 1.22 “Indemnified Liabilities” shall have the meaning set forth in
Section 5.01.
 
Section 1.23 “Inspectors” shall have the meaning set forth in Section 6.16.
 
Section 1.24 “Investor Indemnitees” shall have the meaning set forth in Section
5.01.
 
Section 1.25 “Investor’s Commitment Shares” shall have the meaning set forth in
Section 12.04(a).
 
Section 1.26 “Market Price” shall mean the lowest daily VWAP of the Common Stock
during the relevant Pricing Period that is greater than or equal to the Minimum
Market Price.
 
-2-

--------------------------------------------------------------------------------


 
Section 1.27 “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in, (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business, condition or prospects
(financial or otherwise) of the Company and its subsidiaries, individually or
taken as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under this
Agreement.
 
Section 1.28 “Maximum Advance Amount” shall be $200,000; provided, however, that
with respect to all Advances other than the first Advance, if the Relevant
Percentage is greater than or equal to 10%, the Maximum Advance Amount shall
equal the product obtained by multiplying $200,000 by the sum of 100% plus the
Relevant Percentage; provided, further that the Maximum Advance Amount may never
exceed $500,000.  For the avoidance of doubt, if the Relevant Percentage is less
than 10%, there will be no adjustment to the Maximum Advance Amount.
 
Section 1.29 “Minimum Acceptable Price” shall mean $0.87 per share, below which
the Company does not wish to sell shares of Common Stock pursuant to an Advance.
 
Section 1.30  “Minimum Market Price” shall mean the product obtained by
multiplying the Minimum Acceptable Price by 1.07527.
 
Section 1.31 “Net Advance Amount” shall mean the amount of an Advance (in each
case as reduced, if necessary, pursuant to Section 2.01(c), Section 2.01(d) or
Section 2.01(e) less the Commission.
 
Section 1.32 “Ownership Limitation” shall have the meaning set forth in Section
2.01(a).
 
Section 1.33 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
 
Section 1.34 “Plan of Distribution” shall have the meaning set forth in Section
6.01(a).
 
Section 1.35 “Pricing Period” shall mean the 5 consecutive Trading Days after
the Advance Notice Date, subject to any adjustment for Excluded Days pursuant to
Section 2.01(c).
 
Section 1.36 “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the
NYSE Euronext or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.
 
Section 1.37 “Purchase Price” shall mean the price per share equal to the higher
of (i) 93% of the Market Price during the Pricing Period or (ii) the Minimum
Acceptable Price.
 
Section 1.38  “Records” shall have the meaning set forth in Section 6.16.
 
-3-

--------------------------------------------------------------------------------


 
Section 1.39 “Registrable Securities” shall mean (i) the Shares, (ii) the
Investor’s Commitment Shares and (iii) any securities issued or issuable with
respect to any of the foregoing by way of exchange, stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise.  As to any particular
Registrable Securities, once issued, such Registrable Securities shall cease to
be Registrable Securities when (a) the Registration Statement for such
Registrable Securities has been declared effective by the SEC and such
Registrable Securities have been disposed of pursuant to such Registration
Statement, (b) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 (or any similar
provision then in force) under the Securities Act (“Rule 144”) are met, or (c)
in the opinion of counsel to the Investor, such Registrable Securities may
permanently be sold without registration or without any time, volume or manner
limitations pursuant to Rule 144.
 
Section 1.40 “Registration Period” shall have the meaning set forth in Section
6.01(b).
 
Section 1.41 “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 or on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate,
and which form shall be available for the registration of the resale by the
Investor of the Registrable Securities under the Securities Act.
 
Section 1.42 “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.43 “Relevant Percentage” shall mean for each Advance other than the
first Advance, the percent, if any, by which the arithmetic average of the Daily
Value Traded for the 5 Trading Days prior to the Advance Notice Date for such
Advance is greater than the Advance immediately prior to such Advance; provided,
however, that the prior Advance was equal to or greater than $200,000.  For the
avoidance of doubt, if the Advance immediately prior to such Advance was less
than $200,000, the Relevant Percentage will be deemed to be 0.
 
Section 1.44 “SEC” shall mean the Securities and Exchange Commission.
 
Section 1.45 “SEC Documents” shall have the meaning set forth in Section 4.05.
 
Section 1.46 “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.47 “Settlement Document” shall have the meaning set forth in Section
2.02(a).
 
Section 1.48 “Share Issuance Date” shall mean the second (2) Trading Day after
receipt by the Company of the Settlement Document with respect to each Advance.
 
Section 1.49 “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances.
 
Section 1.50  “Trading Day” shall mean any day during which the Principal Market
shall be open for business.
 
Section 1.51 “VWAP” shall mean, for any date, the daily volume weighted average
price of the Common Stock for such date on the Principal Market as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (Eastern Standard Time) to
4:00 p.m. (Eastern Standard Time)).
 
-4-

--------------------------------------------------------------------------------


 
Article II.Advances
 
Section 2.01 Advances; Mechanics. Subject to the terms and conditions of this
Agreement (including, without limitation, the provisions of Article VII hereof),
the Company, at its sole and exclusive option, may issue and sell to the
Investor, and the Investor shall, upon exercise by the Company of its option,
purchase from the Company, Shares on the following terms:
 
(a)  
Advance Notice.  At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Article VII;
provided, however, that (i) the amount for each Advance as designated by the
Company in the applicable Advance Notice shall not be more than the Maximum
Advance Amount, (ii) the aggregate amount of the Advances pursuant to this
Agreement shall not exceed the Commitment Amount, and (iii) in no event shall
the number of Shares issuable to the Investor pursuant to an Advance cause the
aggregate number of shares of Common Stock beneficially owned (as calculated
pursuant to Section 13D of the Exchange Act) by the Investor and its affiliates
to exceed 4.99% of the then outstanding Common Stock or such other amount that
would result in the Investor being required to file a Schedule 13D under the
Exchange Act (the “Ownership Limitation”).  Notwithstanding any other provision
in this Agreement, the Company acknowledges and agrees that upon receipt of an
Advance Notice, the Investor may sell the Shares that it is obligated to
purchase under such Advance Notice prior to taking possession of such Shares.

 
(b)  
Date of Delivery of Advance Notice.  Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A or such
other instructions that the Investor may provide to the Company.  An Advance
Notice shall be deemed delivered on (i) the Trading Day it is received by email,
facsimile or otherwise by the Investor if such notice is received prior to 5:00
pm New York City time, or (ii) the immediately succeeding Trading Day if it is
received by email, facsimile or otherwise after 5:00 pm New York City time on a
Trading Day or at any time on a day which is not a Trading Day.  No Advance
Notice may be deemed delivered on a day that is not a Trading Day.  The Company
acknowledges and agrees that the Investor shall be entitled to treat any email
it receives from officers whose email addresses are identified by the Company
purporting to be an Advance Notice as a duly executed and authorized Advance
Notice from the Company.  The Investor shall promptly confirm the receipt of any
Advance Notice delivered via email after such email is opened by replying to the
sender of such email.  Any Advance Notice delivered by email shall be deemed
received by the Investor only after the Investor has sent such email reply
confirming receipt.

 
(c)  
Minimum Acceptable Price. Upon the issuance by the Company of an Advance Notice
with a Minimum Acceptable Price (i) the amount of the Advance set forth in such
Advance Notice shall, automatically be reduced by twenty percent (20%) for each
Trading Day during the Pricing Period that the VWAP is below the Minimum Market
Price (each such day, an “Excluded Day”), and (ii) each Excluded Day shall be
excluded from the Pricing Period for purposes of determining the Market
Price.  The Company shall be obligated to sell, and the Investor shall be
obligated to purchase Additional Shares at a price equal to the Minimum
Acceptable Price set forth in the applicable Advance Notice.

 
-5-

--------------------------------------------------------------------------------


 
(d)  
Ownership Limitation.  In connection with each Advance Notice delivered by the
Company, any portion of an Advance that the Investor reasonably believes would
cause the Ownership Limitation to be exceeded shall automatically be
disregarded.

 
(e)  
Registration Limitation.  In connection with each Advance Notice, any portion of
an Advance that would cause the aggregate number of Shares held by Investor upon
issuance of such Shares to exceed the aggregate number of shares of Common Stock
available for resale under an effective Registration Statement shall
automatically be disregarded and the Advance Notice shall be deemed to be
amended accordingly with no further action required from the Company.  At the
Company’s request from time to time, the Investor shall report to the Company
the total amount of Shares offered and sold pursuant to this Agreement and the
portion of the total Commitment Amount remaining.

 
Section 2.02 Closings.  The closing of each Advance shall take place on each
Share Issuance Date in accordance with the following procedures:
 
(a)  
Within 1 Trading Day after the end of the applicable Pricing Period, the
Investor shall deliver to the Company a written document (each a “Settlement
Document”) setting forth (i) the amount of the Advance (taking into account any
adjustments pursuant to Section 2.01(c), Section 2.01(d) or Section 2.01(e),
(ii) the Net Advance Amount, (iii) the Minimum Acceptable Price (if any) for the
Advance, (iv) the number of Excluded Days (if any) taken into account in
determining the Pricing Period, (v) the Purchase Price for the Shares, (vi) the
Market Price for the Advance (as supported by a report by Bloomberg, LP
indicating the VWAP for each of the Trading Days during the Pricing Period),
(vii) the number of Additional Shares, if any, to be purchased and (viii) the
amount payable to the Company, in each case, taking into account the terms and
conditions of this Agreement.  The Settlement Document shall be substantially in
the form attached hereto as Exhibit B and shall be delivered in accordance with
the instructions set forth on the top of Exhibit B or such other instructions
that the Company may provide to the Investor in writing.

 
(b)  
Upon receipt of the Settlement Document with respect to each Advance, the
Company shall, by signing the Settlement Document and returning it to the
Investor, confirm that it has obtained all permits and qualifications required
for the issuance and transfer of the shares of Common Stock applicable to such
Advance, or shall have the availability of exemptions therefrom and that the
sale and issuance of such shares of Common Stock shall be legally permitted by
all laws and regulations to which the Company is subject.

 
(c)  
On each Share Issuance Date the Company will, or will cause its transfer agent
to, electronically transfer or deliver a stock certificate without any
restrictive legend for such number of shares of Common Stock registered in the
name of the Investor as shall equal (x) the amount of the Advance specified in
such Advance Notice (as may be reduced according to the terms of this
Agreement), divided by the Purchase Price against payment of the aggregate
Purchase Price (less the Commission as set forth below), in same day funds to an
account designated by the Company and (y) the Additional Shares, if any, against
payment of the Minimum Acceptable Price, in each case, by crediting the
Investor’s account or its designee’s account at the Depository Trust Company
through its Deposit Withdrawal Agent Commission System or by such other means of
delivery as may be mutually agreed upon by the parties hereto (which in all
cases shall be freely tradable, registered shares in good deliverable form).  No
fractional shares shall be issued, and any fractional amounts shall be rounded
to the next higher whole number of shares.  Any certificates evidencing shares
of Common Stock delivered pursuant hereto shall be free of restrictive legends.

 
-6-

--------------------------------------------------------------------------------


 
(d)  
On each Share Issuance Date, upon receipt of the Shares related to such Advance,
the Investor will pay the Commission to Yorkville Advisors HK Limited in same
day funds to an account designated by Yorkville Advisors HK Limited.

 
Section 2.03 Hardship.  If the Company defaults in its obligations to deliver
the Shares (which in all cases shall be freely tradable, registered shares in
good deliverable form) on the Share Issuance Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Article V hereto and in addition to any other remedy to which the Investor may
be entitled at law or in equity, including, without limitation, specific
performance, it will hold the Investor harmless against any Damages arising out
of or in connection with such default by the Company and acknowledges that
irreparable damage would occur in the event of any such default.  It is
accordingly agreed that Investor shall be entitled to an injunction or
injunctions to prevent such breaches of this Agreement and to specifically
enforce, without the posting of a bond or other security, the terms and
provisions of this Agreement.
 
Article III.Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof:
 
Section 3.01 Organization and Authorization.  The Investor is duly organized,
validly existing and in good standing under the laws of the Cayman Islands and
has all requisite power and authority to purchase and hold the Shares.  The
decision to invest and the execution and delivery of this Agreement by such
Investor, the performance by such Investor of its obligations hereunder and the
consummation by such Investor of the transactions contemplated hereby have been
duly authorized and requires no other proceedings on the part of the
Investor.  The undersigned has the right, power and authority to execute and
deliver this Agreement and all other instruments on behalf of the
Investor.  This Agreement has been duly executed and delivered by the Investor
and, assuming the execution and delivery hereof and acceptance thereof by the
Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.
 
Section 3.02 Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.
 
-7-

--------------------------------------------------------------------------------


 
Section 3.03 No Legal Advice From the Company.  The Investor acknowledges that
it has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of the Company’s
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
 
Section 3.04 Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes.  The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws. No other person has or will have a direct or indirect
beneficial interest in the securities. The Investor agrees not to sell,
hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
 
Section 3.05 Information.  The Investor and its advisors (and its counsel), have
been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision.  The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement. The Investor
understands that its investment involves a high degree of risk.
 
Section 3.06 Accredited Investor.  The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.
 
Section 3.07 No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
 
Section 3.08 Not an Affiliate.  The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
-8-

--------------------------------------------------------------------------------


 
Section 3.09 Trading Activities.  The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Common Stock is listed or traded.  Neither
the Investor nor its affiliates has an open short position in the Common Stock,
the Investor agrees that it shall not, and that it will cause its affiliates not
to, engage in any short sales of the Common Stock provided that the Company
acknowledges and agrees that upon receipt of an Advance Notice the Investor has
the right to sell the shares to be purchased by the Investor pursuant to the
Advance Notice prior to taking possession of such Shares.
 
Section 3.10 Receipt of Documents.  The Investor and its counsel has received
and read: (i) this Agreement and the Exhibits annexed hereto; (ii) Due Diligence
Documents; and (iii) answers to all questions the Investor submitted to the
Company in writing regarding an investment in the Company; and the Investor has
relied on the such answers and Due Diligence Documents and has not been
furnished any other documents, literature, memorandum or prospectus.
 
Section 3.11 Acknowledgment Regarding Investor’s Purchase of Shares. The
Investor acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder.
 
Article IV.Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents, the Company hereby represents and warrants to, the Investor that
the following are true and correct as of the date hereof and shall be true and
correct as of each Share Issuance Date:
 
Section 4.01 Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power to own its properties and to carry on its
business as now being conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary.
 
Section 4.02 Authorization, Enforcement, Compliance with Other Instruments.  (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement and any related agreements, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors, a copy of the resolutions or consent authorizing the
transactions contemplated hereby have been provided to the Investor and no
further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) this Agreement and any related agreements
have been duly executed and delivered by the Company, (iv) this Agreement and
assuming the execution and delivery thereof and acceptance by the Investor, any
related agreements, constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.
 
-9-

--------------------------------------------------------------------------------


 
Section 4.03 Capitalization.  The authorized capital stock of the Company
consists of 200,000,000 shares of Common Stock $0.001 par value per share of
which 50,465,100 shares of Common Stock are issued and outstanding and
10,000,000 shares of Preferred Stock, $.001 per share (“Preferred Stock”) of
which 2,478,304 shares of Preferred Stock are issued and outstanding.  All of
such outstanding shares have been validly issued and are fully paid and
nonassessable.  No shares of Common Stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company.  Except as disclosed in Schedule 4.03, there are no (i) outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) outstanding debt securities (iii)
outstanding registration statements other than on Form S-8 and Registration
Statements and (iv) agreements or arrangements under which the Company or any of
its subsidiaries is obligated to register the sale of any of its securities
under the Securities Act (except pursuant to this Agreement).  There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the execution or performance of any of the obligations
under this Agreement or any related agreement or the consummation of the
transactions described herein or therein.  The Company has furnished or made
available to the Investor true and correct copies of the Company’s Certificate
of Incorporation, as amended and as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s by-laws, as in effect on the
date hereof (the “By-laws”), and agreements relating to any obligation of the
Company to issue securities convertible into or exercisable for Common Stock.
 
Section 4.04 No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
Preferred Stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or its subsidiaries is bound.  None of the Company or its subsidiaries
is in violation of any term of or in default under its Articles of Incorporation
or By-laws or their organizational charter or by-laws, respectively, or any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its subsidiaries.  The business of the Company and its subsidiaries
is not being conducted in violation of any law, ordinance or regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof or thereof
except as such consent, authorization or order has been obtained prior to the
date hereof.  The Company and its subsidiaries are unaware of any fact or
circumstance which might give rise to any of the foregoing.
 
-10-

--------------------------------------------------------------------------------


 
Section 4.05 SEC Documents; Financial Statements.  The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC under the Exchange Act for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed within the two
years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension.  The Company has delivered to the Investors or their
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the consolidated financial statements
of the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company on a consolidated basis
as of the dates thereof and the results of its consolidated operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).  No other information provided by or on
behalf of the Company to the Investor which is not included in the SEC Documents
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstance under which they are made, not
misleading.
 
Section 4.06 Due Diligence Documents.  The Due Diligence Documents contain all
material information about the Company, and do not contain any untrue statement
of a material fact or omit any material facts which are necessary for the
Investor to make an investment decision regarding the transactions contemplated
by this Agreement.
 
-11-

--------------------------------------------------------------------------------


 
Section 4.07 No Default.  Except as disclosed in the SEC Documents, none of the
Company or its subsidiaries is in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust or other material instrument or agreement to
which it or its subsidiaries is a party or by which it or its subsidiaries is or
its or their property is bound and neither the execution, nor the delivery by
the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company or its subsidiaries under its
Certificate of Incorporation, By-Laws, or their organizational by-laws,
respectively, or any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or its subsidiaries or instrument
to which the Company or its subsidiaries is a party or by which it is bound, or
any statute, or any decree, judgment, order, rules or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
subsidiaries or its or their properties, in each case which default, lien or
charge may have a Material Adverse Effect.
 
Section 4.08 Absence of Events of Default.  Except for matters described in the
SEC Documents or this Agreement, no event of default or similar circumstances,
as defined or described in the respective agreement to which the Company is a
party, and no event which, with the giving of notice or the passage of time or
both, would become an event of default or similar circumstances, has occurred
and is continuing, which would have a Material Adverse Effect.
 
Section 4.09 Intellectual Property Rights.  The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company is and its subsidiaries are not aware of any facts
or circumstances which might give rise to any of the foregoing.
 
Section 4.10 Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 
Section 4.11 Environmental Laws.  The Company and its subsidiaries are (i) in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval.
 
-12-

--------------------------------------------------------------------------------


 
Section 4.12 Title.  Except as set forth in the SEC Documents, the Company has
good and marketable title to the properties and assets purported to be owned by
it (including all of the properties and assets reflected in the financial
statements), free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest other than such as are not material to the business
of the Company.  Any real property and facilities held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.
 
Section 4.13 Insurance.  The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.  Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
Section 4.14 Regulatory Permits.  The Company and each of its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings or threatened proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
 
Section 4.15 Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
Section 4.16 No Breaches, etc.  Except as set forth in the SEC Documents, none
of the Company or any of its subsidiaries is subject to any charter, corporate
or other legal restriction, or any judgment, decree, order, rule or regulation
which in the judgment of the Company’s officers has or may in the future have a
Material Adverse Effect.  Except as set forth in the SEC Documents, none of the
Company or any of its subsidiaries is in breach of any contract or agreement
which breach, in the judgment of the Company’s officers, has or may have a
Material Adverse Effect.
 
-13-

--------------------------------------------------------------------------------


 
Section 4.17 Absence of Litigation.  Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries. Any litigation, even if not disclosed in the SEC
filings, shall only be deemed to be material if an unfavorable decision, ruling
or finding would have a Material Adverse Effect on the Company and its
subsidiaries taken as a whole.
 
Section 4.18 Subsidiaries.  Except as disclosed in the SEC Documents, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.
 
Section 4.19 Tax Status.  Except as disclosed in the SEC Documents, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
Section 4.20 Certain Transactions.  Except as set forth in the SEC Documents
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 4.21 Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third party including, but not limited to, current or former shareholders of
the Company, underwriters, brokers, agents or other third parties.
 
Section 4.22 Use of Proceeds.  The Company shall use the net proceeds from this
offering for working capital and other general corporate purposes.
 
Section 4.23 Dilution.  The Company is aware and acknowledges that issuance of
shares of the Common Stock could cause dilution to existing shareholders and
could significantly increase the outstanding number of shares of Common Stock.
 
-14-

--------------------------------------------------------------------------------


 
Section 4.24 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement or any related agreement and the
transactions contemplated hereunder and any advice given by the Investor or any
of its representatives or agents in connection with this Agreement or any
related agreement and the transactions contemplated hereunder is merely
incidental to the Investor’s purchase of the Shares hereunder.  The Company is
aware and acknowledges that it may not be able to request Advances under this
Agreement if the Registration Statement is not declared effective or if any
issuances of Common Stock pursuant to any Advances would violate any rules of
the Principal Market.  The Company further is aware and acknowledges that any
fees paid or shares issued pursuant to Section 12.04 hereunder shall be earned
by the Investor on and as of the date hereof and not refundable or returnable to
the Company under any circumstances.
 
Article V.  Indemnification
 
Section 5.01 Indemnification by the Company.  In consideration of the Investor’s
execution and delivery of this Agreement, and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless the Investor, and all of its officers,
directors, partners, employees, advisors and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) and each person who controls the Investor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Investor Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, damages and
liabilities joint or several, and expenses in connection therewith (irrespective
of whether any such Investor Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Investor
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any untrue statement or alleged untrue statement of a material fact contained in
a Registration Statement as originally filed or in any amendment thereof, or in
any related prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Investor specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby; (c) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; and (d) any cause of
action, suit or claim brought or made against such Investor Indemnitee not
directly arising solely out of any action or inaction of such Investor
Indemnitee, and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Investor Indemnitees.  To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities, which is permissible
under applicable law. Anything in this paragraph to the contrary
notwithstanding, the Company shall not be liable for any settlement of any such
loss, claim, damage, liability, expense or action effected without its consent,
which consent shall not be unreasonably withheld or delayed.
 
-15-

--------------------------------------------------------------------------------


 
Section 5.02 Indemnification by the Investor.  In consideration of the Company’s
execution and delivery of this Agreement, and in addition to all of the
Investor’s other obligations under this Agreement, the Investor shall defend,
protect, indemnify and hold harmless the Company and all of its officers,
directors, shareholders, employees, advisors and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) and each person who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Company Indemnitees”) to the same extent as the foregoing
indemnity to the Investor, but only with respect to the written information
relating to the Investor furnished to the Company by or on behalf to the
Investor specifically for inclusion in the document referred to in the foregoing
indemnity.
 
Section 5.03 Notice of Claim.  Promptly after receipt by an Investor Indemnitee
or Company Indemnitee, as applicable, under this Article V of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Investor Indemnitee or
Company Indemnitee, as applicable, shall, if an Indemnified Liability in respect
thereof is to be made against any indemnifying party under this Article V
deliver to the indemnifying party a written notice of the commencement thereof;
but the failure to so notify the indemnifying party will not relieve it of
liability under this Article V unless and to the extent the indemnifying party
did not otherwise learn of such action and such failure result in the forfeiture
by the indemnifying party of substantial rights and defenses and will not, in
any event, relieve the indemnifying party from any obligations provided in this
Article V.  The indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Investor
Indemnitee or Company Indemnitee, as applicable; provided, however, that an
Investor Indemnitee or Company Indemnitee, as applicable, shall have the right
to retain its own counsel with the reasonable fees and expenses of not more than
one counsel for such Investor Indemnitee or Company Indemnitee, as applicable,
to be paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Investor Indemnitee or Company Indemnitee, as applicable, and the indemnifying
party would be inappropriate due to actual or potential differing interests
between such Investor Indemnitee or Company Indemnitee, as applicable, and any
other party represented by such counsel in such proceeding. The Investor
Indemnitee or Company Indemnitee, as applicable, shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Investor Indemnitee or Company
Indemnitee, as applicable, which relates to such action or claim.  The
indemnifying party shall keep the Investor Indemnitee or Company Indemnitee, as
applicable, fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Investor Indemnitee or
Company Indemnitee, as applicable, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Investor Indemnitee or Company Indemnitee, as applicable, of a release from all
liability in respect to such claim or litigation.  Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Investor Indemnitee or Company Indemnitee, as applicable, with respect to
all third parties, firms or corporations relating to the matter for which
indemnification has been made.
 
-16-

--------------------------------------------------------------------------------


 
Section 5.04 Payment.  The indemnification required by this Article V with
respect to any fees or expenses payable by the indemnifying party under Section
5.03 shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as and when bills are received and the
indemnification required with respect to any other amounts due under this
Article V shall be due upon final adjudication or settlement of any claims to
which this Article V applies.
 
Section 5.05 Remedies.  The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Investor Indemnitee
or Company Indemnitee, as applicable, against the indemnifying party or others,
and (ii) any liabilities the indemnifying party may be subject to pursuant to
the law.  The obligations of the parties to indemnify or make contribution under
this Article V shall survive termination.
 
Article VI.
 
Covenants of the Company
 
Section 6.01 Registration Statement.
 
(a)  
Filing of a Registration Statement.  The Company shall prepare and file with the
SEC a Registration Statement, or multiple Registration Statements for the resale
by the Investor of the Registrable Securities.  The Company in its sole
discretion may chose when to file such Registration Statements; provided,
however, that the Company shall not have the right or the ability to request any
Advances until the effectiveness of a Registration Statement in respect of
Shares to be issued pursuant to such Advance.  Each Registration Statement shall
contain a “Plan of Distribution” section in substantially the form attached
hereto as Exhibit D.

 
(b)  
Maintaining a Registration Statement.  The Company shall cause any Registration
Statement that has been declared effective to remain effective at all times
until all Registrable Securities contained in such Registration Statement cease
to be Registrable Securities (the “Registration Period”).  Each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 
-17-

--------------------------------------------------------------------------------


 
(c)  
Filing Procedures.  Prior to the filing of any Registration Statement with the
SEC, the Company shall, (i) furnish a draft of such Registration Statement to
the Investor for its review and comment and (ii) not less than three business
days prior to the filing of a Registration Statement and not less than one
business day prior to the filing of any related amendments and supplements to
all Registration Statements (except for any amendments or supplements caused by
the filing of any annual reports on Form 10-K, quarterly reports on Form 10-Q
and periodic reports on Form 8-K), furnish to the Investor copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the reasonable and
prompt review of the Investor.  The Investor shall furnish comments on a
Registration Statement to the Company within 24 hours of the receipt thereof.

 
(d)  
Delivery of Final Documents.  The Company shall furnish to the Investor without
charge, (i) at least one copy of such Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) at the request of the Investor,
10 copies of the final prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents as the Investor
may reasonably request from time to time in order to facilitate the disposition
of the Registrable Securities owned by the Investor.

 
(e)  
Amendments and Other Filings.  The Company shall (i) prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to a
Registration Statement and the related prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and prepare and file with the SEC such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related prospectus to be amended or supplemented by
any required prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) provide
the Investor copies of all correspondence from and to the SEC relating to a
Registration Statement (provided that the Company may excise any information
contained therein which would constitute material non-public information, and
(iv) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 6.01(e)) by reason of the Company’s filing a report on
Form 10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act,
the Company shall incorporate such report by reference into the Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC either on the day on which the Exchange Act report is filed which created
the requirement for the Company to amend or supplement the Registration
Statement, if feasible, or otherwise promptly thereafter.

 
-18-

--------------------------------------------------------------------------------


 
(f)  
Blue-Sky.  The Company shall use its best efforts to (i) register and qualify
the Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Investor reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its certificate of incorporation or by-laws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 6.01(f), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify the Investor of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 
Section 6.02 Listing of Common Stock.  The Company shall at all times maintain
the Common Stock’s authorization for quotation on the Principal Market.
 
Section 6.03 Exchange Act Registration.  The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend or fail to comply with
its reporting and filing obligations under the Exchange Act.
 
Section 6.04 Transfer Agent Instructions.  Upon effectiveness of the
Registration Statement the Company shall deliver instructions to its transfer
agent to issue shares of Common Stock to the Investor free of restrictive
legends on or before each Share Issuance Date.
 
Section 6.05 Corporate Existence.  The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
 
Section 6.06 Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance.  The Company will immediately notify the Investor, and
confirm in writing, upon its becoming aware of the occurrence of any of the
following events in respect of a Registration Statement or related prospectus
relating to an offering of Registrable Securities: (i) receipt of any request
for additional information by the SEC or any other Federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other Federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event which makes any statement made in the
Registration Statement or related prospectus of any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or of the necessity to amend the Registration Statement or
supplement a related prospectus to comply with the Securities Act or any other
law; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate; and the Company
will promptly make available to the Investor any such supplement or amendment to
the related prospectus.  The Company shall not deliver to the Investor any
Advance Notice, and the Investor shall not sell any Shares pursuant to a
Registration Statement, during the continuation of any of the foregoing events.
 
-19-

--------------------------------------------------------------------------------


 
Section 6.07 Consolidation; Merger.  If an Advance Notice has been delivered to
the Investor and the transaction contemplated in such Advance Notice has not yet
been closed in accordance with Section 2.02 hereof, then the Company shall not
effect any merger or consolidation of the Company with or into, or a transfer of
all or substantially all the assets of the Company to another entity (a
“Consolidation Event”).
 
Section 6.08 Issuance of the Company’s Common Stock.  The sale of the shares of
Common Stock hereunder shall be made in accordance with the provisions and
requirements of Regulation D and any applicable state securities law.
 
Section 6.09 Review of Public Disclosure.  All SEC filings (including without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K, 8-K, etc.) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and if containing financial information, the
Company’s independent certified public accountants.
 
Section 6.10 Market Activities. The Company will not, directly or indirectly,
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company under Regulation M of the Exchange Act.
 
Section 6.11 Opinion of Counsel Concerning Resales.  Provided that the
Investor’s resale of Common Stock received pursuant to this Agreement may be
freely made by the Investor either pursuant to an effective Registration
Statement, in accordance with Rule 144, or otherwise, the Company shall obtain
for the Investor, at the Company’s expense, any and all opinions of counsel
which may be required by the Company’s transfer agent to issue such shares free
of restrictive legends, or to remove legends from such shares.
 
Section 6.12 Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
all expenses incident to the performance of its obligations hereunder, including
but not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith, (v)
the printing and delivery of copies of any prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Principal Market.
 
Section 6.13 Sales.  Without the written consent of the Investor, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any shares of Common Stock (other
than the Shares offered to the Investor pursuant to this Agreement), securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire Common Stock, or derivatives of Common Stock during the
period beginning on the 5th Trading Day immediately prior to an Advance Notice
Date and ending on the 5th Trading Day immediately following the corresponding
Share Issuance Date.
 
-20-

--------------------------------------------------------------------------------


 
Section 6.14 Current Report.  Promptly after the date hereof (and prior to the
Company delivering an Advance Notice to the Investor hereunder), the Company
shall file with the SEC a report on Form 8-K or such other appropriate form as
determined by counsel to the Company, relating to the transactions contemplated
by this Agreement and shall provide the Investor with a reasonable opportunity
to review such report prior to its filing.
 
Section 6.15 Compliance With Laws.  The Company will not, directly or
indirectly, take any action designed to cause or result in, or that constitutes
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any security of the Company or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.
 
Section 6.16 Due Diligence.  From time to time, at the request of the Investor,
the Company shall make available for inspection by (i) the Investor and (ii) 
one firm of accountants or other agents or advisors retained by the Investor
(collectively, the “Inspectors”) all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree, and the Investor hereby agrees, to hold in strict confidence and
shall not make any disclosure (except to an Investor) or use any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is requested or ordered by a court or government
body of competent jurisdiction, or (c) the information in such Records has been
made generally available to the public other than by disclosure in violation of
this or any other agreement of which the Inspector and the Investor has
knowledge.  The Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to attempt to
prevent disclosure of, or to attempt to obtain a protective order for, the
Records deemed confidential. Anything in the foregoing notwithstanding, if the
Investor requests additional due diligence under this Section 6.16, the
Company’s obligation under Article VIII to disclose material non-public
information to the Investor shall be waived.
 
Section 6.17 Insider Trading.  Notwithstanding any other provision of this
Agreement, the Company shall not deliver an Advance Notice during the period
beginning 10 Trading Days before the Company’s next subsequent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q is filed with the SEC and ending 2
Trading Days after such Annual Report on Form 10-K or Quarterly Report on Form
10-Q is filed with the SEC or during any other period in which the Company is,
or could be deemed to be, in possession of material non-public information.
 
-21-

--------------------------------------------------------------------------------


 
Article VII.
 
Conditions for Advance and Conditions to Closing
 
Section 7.01 Conditions Precedent to the Right of the Company to Deliver an
Advance Notice and the Obligation of the Investor to Purchase Shares.  The right
of the Company to deliver an Advance Notice and the obligations of the Investor
hereunder with respect to an Advance is subject to the satisfaction, on each
Advance Notice Date and Share Issuance Date (a “Condition Satisfaction Date”),
of each of the following conditions:
 
(a)  
Accuracy of the Company’s Representations and Warranties.  The representations
and warranties of the Company which are qualified by materiality shall be true
and current in all respects and the representations and warranties which are not
so qualified shall be true and correct in all material respects in each case, as
of each Condition Satisfaction Date and as of the date hereof.

 
(b)  
Registration of the Common Stock with the SEC.  There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to such Advance Notice and the Company is not aware of any of the
events set forth in Section 6.06 hereof.  The Company shall have filed with the
SEC in a timely manner all reports, notices and other documents required of a
“reporting company” under the Exchange Act and applicable SEC regulations.

 
(c)  
Authority.  The Company shall have obtained all permits and qualifications
required by any applicable state for the offer and sale of the shares of Common
Stock, or shall have the availability of exemptions therefrom.  The sale and
issuance of the shares of Common Stock and the resale of such shares by the
Investor shall be legally permitted by all laws and regulations to which the
Company or the Investor, as applicable.

 
(d)  
No Material Notice.  None of the events set forth in Section 6.06 hereof shall
have occurred and be continuing.

 
(e)  
Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement or any related agreement to be performed, satisfied
or complied with by the Company at or prior to each Condition Satisfaction Date.

 
(f)  
No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement or any related agreement, and no proceeding shall have been commenced
that may have a Material Adverse Effect.

 
(g)  
No Suspension of Trading in or Delisting of Common Stock.  The Common Stock is
trading on a Principal Market and all of the shares issuable pursuant to such
Advance Notice will be listed or quoted for trading on such Principal Market and
the Company believes, in good faith, that trading of the Common Stock on a
Principal Market will continue uninterrupted for the foreseeable future.  The
issuance of shares of Common Stock with respect to the applicable Advance Notice
will not violate the stockholder approval requirements of the Principal
Market.  The Company shall not have received any notice threatening the
continued listing of the Common Stock on the Principal Market.

 
-22-

--------------------------------------------------------------------------------


 
(h)  
Maximum Advance Amount.  The amount of an Advance requested by the Company shall
not exceed the Maximum Advance Amount.

 
(i)  
Authorized.  There shall be a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to such Advance Notice.

 
(j)  
Opinion of Counsel.  The Investor shall have received an opinion from counsel to
the Company in the form attached hereto as Exhibit C.

 
(k)  
Executed Advance Notice.  The Investor shall have received the Advance Notice
executed by an officer of the Company that the representations contained in such
Advance Notice is true and correct as of each Condition Satisfaction Date.

 
(l)  
Comfort Letters.  The Company’s independent accounts shall have furnished to the
Investor any letters requested pursuant to Section 6.17 containing statements
and information of the type ordinarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements of the
Company.

 
(m)  
Consecutive Advance Notices.  Except with respect to the first Advance Notice,
the Company shall have delivered all Shares relating to all prior Advances.

 
(n)  
Consolidation Event.  The Company shall not have effected any merger or
consolidation with or into, or a transfer of all or substantially all the assets
of the Company to another entity.

 
-23-

--------------------------------------------------------------------------------


 
Article VIII.
 
Non-Disclosure of Non-Public Information
 
Nothing herein shall require the Company to disclose non-public information to
the Investor or its advisors or representatives, provided, however, that
notwithstanding anything herein to the contrary, during any period from and
including the delivery of an Advance Notice through and including the occurrence
of the related Share Issuance Date, the Company will immediately notify the
Investor or its advisors or representatives of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting non-public information
(whether or not requested of the Company specifically or generally during the
course of due diligence by such persons or entities), which, if not disclosed in
the prospectus included in the Registration Statement would cause such
prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading.
 
The Company shall hold in confidence and not make any disclosure of information
concerning the Investor provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement.  The Company
agrees that it shall, upon learning that disclosure of such information
concerning the Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to the
Investor and allow the Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.
 
Article IX.
 
Choice of Law/Jurisdiction
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
Hudson County, New Jersey and expressly consent to the jurisdiction and venue of
the Superior Court of New Jersey, sitting in Hudson County, New Jersey and the
United States District Court of New Jersey, sitting in Newark, New Jersey for
the adjudication of any civil action asserted pursuant to the paragraph.
 
Article X.Assignment; Termination
 
Section 10.01 Assignment.  Neither this Agreement nor any rights of the parties
hereto may be assigned or delegated to any other Person.
 
Section 10.02 Termination.
 
-24-

--------------------------------------------------------------------------------


 
(a)  
Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earliest of (i) the two-year anniversary of the Effective
Date and (ii) the date on which the Investor's Advances pursuant to this
Agreement in the aggregate are equal to the Commitment Amount.

 
(b)  
The Company may terminate this Agreement effective upon fifteen Trading Days’
prior written notice to the Investor; provided that (i) there are no Advances
outstanding, and (ii) the Company has paid all amounts owed to the Investor
pursuant to and fulfilled all of its other obligations under this
Agreement.  This Agreement may be terminated at any time by the mutual written
consent of the parties, effective as of the date of such mutual written consent
unless otherwise provided in such written consent.  Notwithstanding any
termination of this Agreement by the Company hereunder, so long as the Investor
owns any shares of Common Stock issued hereunder, unless all of such shares of
Common Stock may be resold by the Investor without registration and without any
time, volume or manner limitations pursuant to Rule 144, the Company shall not
suspend or withdraw the Registration Statement or otherwise cause the
Registration Statement to become ineffective, or voluntarily delist the Common
Stock from the Principal Markets.

 
(c)  
The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to a Share
Issuance Date that has not yet occurred) in the event that (i) there shall occur
any stop order or suspension of the effectiveness of the Registration Statement
for an aggregate of 50 Trading Days, other than due to the acts of the Investor,
during the Commitment Period, or (ii) the Company shall at any time fail
materially to comply with the requirements of Article VI and such failure is not
cured within 30 days after receipt of written notice from the Investor,
provided, however, that this termination provision shall not apply to any period
commencing upon the filing of a post-effective amendment to such Registration
Statement and ending upon the date on which such post effective amendment is
declared effective by the SEC.

 
(d)  
Nothing in this Section 10.02 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement or to impair the
rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement.  In addition to other
provisions which, by their terms provide for survival of the termination of this
Agreement, the indemnification provisions contained in Article V shall survive
termination hereunder Article V.

 
Article XI.Notices
 
Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested; (iii) 3 days after being sent by U.S. certified
mail, return receipt requested, or (iv) 1 day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications, except for Advance Notices which shall be delivered in
accordance with Section 2.01(b) hereof and Settlement Documents which shall be
delivered in accordance with Section 2.02(a) hereof, shall be:
 
-25-

--------------------------------------------------------------------------------


 
If to the Company, to:
Lotus Pharmaceuticals Inc.
 
16 Cheng Zhuang Road
Feng Tai District
Beijing 100071
People’s Republic of China
 
Attention:      Zhongyi Liu, Chief Executive Officer
 
Telephone:    86-10-63899868
 
Facsimile:       86-10-6389 9867
 
With a copy by email: bjlfyy@163.com
   
With a copy to:
   
McLaughlin & Stern, LLP
260 Madison Avenue
New York, New York 10016
     
Attention:      Steven Schuster, Esq.
 
Telephone:    (212) 448-6216
 
Facsimile:       (212) 448-0066
   
If to the Investor(s):
YA Global Master SPV Ltd.
 
101 Hudson Street –Suite 3700
 
Jersey City, NJ 07302
 
Attention:      Mark Angelo
 
Portfolio Manager
 
Telephone:    (201) 985-8300
 
Facsimile:       (201) 985-8266
   
With a Copy to:
David Gonzalez, Esq.
 
101 Hudson Street – Suite 3700
 
Jersey City, NJ 07302
 
Telephone:    (201) 985-8300
 
Facsimile:       (201) 985-8266
   



Each party shall provide 5 days’ prior written notice to the other party of any
change in address or facsimile number.
 
Article XII.Miscellaneous
 
Section 12.01 Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.
 
-26-

--------------------------------------------------------------------------------


 
Section 12.02 Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 12.03 Reporting Entity for the Common Stock.  The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
Section 12.04  Fees.
 
(a)  
Commitment Fee.

 
(i)  
The Company shall pay to the Investor a commitment fee (the “Commitment Fee”) of
$300,000 on the date hereof.

 
(ii)  
The Company may at its discretion pay the Commitment Fee either (i) in cash;
(ii) issue shares of Common Stock to the Investor, or (iii) a combination of
both (i) and (ii).  In the event any portion of the Commitment Fee is paid with
shares of Common Stock, the number of the shares of Common Stock to be issued
will be determined by dividing the portion of the Commitment Fee to be paid in
by shares of Common Stock by the VWAP of the Common Stock on the last Trading
Day prior to the date hereof (any such shares, the “Investor’s Commitment
Shares”).  The Investor’s Commitment Shares shall be deemed fully earned as of
the date hereof regardless of the amount of Advance, if any, that the Company is
able to, or chooses to request hereunder.  The Investor’s Commitment Shares
shall be deemed fully earned as of the date hereof.

 
(b)  
Due Diligence and Other Fee. Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby, except that the Company shall pay (i) a due diligence fee
of $15,000 to Yorkville Advisors HK Limited, which has been paid prior to the
date hereof and (ii) the Investor’s legal fees of up to $40,000 of which $30,000
has been paid prior to the date hereof and the remaining $10,000 shall be paid
upon demand from the Investor.

 
Section 12.05 Brokerage.  Except for the advisor engaged by the Company as set
forth in Schedule 12.05, each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party.  The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
person claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-27-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 

  COMPANY:     Lotus Pharmaceuticals Inc.             By:
/s/ Zhongyi Liu                                                                
    Name: 
Zhongyi Liu
    Title:
Chief Executive Officer
                    INVESTOR:     YA Global Master SPV Ltd.             By: 
Yorkville Advisors, LLC
    Its:
Investment Manager
              By:  
/s/ David Gonzalez                                                      
    Name:  
David Gonzalez
    Title:  
Managing Member
         





-28-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ADVANCE NOTICE
 
Lotus Pharmaceuticals Inc.
 
The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of LOTUS PHARMACEUTICALS INC. (the “Company”)
issuable in connection with this Advance Notice, delivered pursuant to the
Standby Equity Distribution Agreement (the “Agreement”), as follows:
 
1.           The undersigned is the duly elected ______________ of the Company.
 
2.           There are no fundamental changes to the information set forth in
the Registration Statement which would require the Company to file a post
effective amendment to the Registration Statement.
 
3.           The Company has performed in all material respects all covenants
and agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Share Issuance Date.  All conditions to the delivery of this Advance
Notice are satisfied as of the date hereof.
 
4.           The undersigned hereby represents, warrants and covenants that it
has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K,
etc.).  All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants.  None of the Company’s
Public Disclosures contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
5.           The Advance requested is _____________________.
 
6.           4.99% of the outstanding Common Stock of the Company as of the date
hereof is _______.
 
7.           The Minimum Acceptable Price with respect to this Advance is
______________.
 
The undersigned has executed this Certificate this ____ day of
_________________.
 
 

 

  LOTUS PHARMACEUTICALS INC.             By:        Name:       Title:          
 

 
 
Please deliver this Advance Notice by email, mail or facsimile with a follow up
phone call to:
Yorkville Advisors, LLC
101 Hudson Street, Suite 3700, Jersey City, NJ 07302
Fax: (201) 946-0851
Attention:  Trading Department and Compliance Officer
Confirmation Telephone Number:  (201) 985-8300 ext. 129.
Email address: trading@yorkvilleadvisors.com
-29-

--------------------------------------------------------------------------------


 
EXHIBIT B
FORM OF SETTLEMENT DOCUMENT


VIA FACSIMILE & EMAIL


Lotus Pharmaceuticals Inc.
Copy to:  Big Ben Venture Partner AB
Email:  ben.hedenberg@bigben.se with copy to elsa@bigben.se.
 
 
Attn:  Zhongyi Liu, Chief Executive Officer
   
Fax:     86-10-6389 9867
 
Email:  bjlfyy@163.com
 




 
Below please find the settlement information with respect to the Advance Notice
Date of:
 
1.
Minimum Acceptable Price
$
2.
Excluded Days (if any)
 
3.
Market Price
$
4.
Purchase Price (Higher of the Market Price X 93% or the Minimum Acceptable
Price) per share
$
5.
(a) Amount of Advance (after taking into account any adjustment pursuant to
Section 2.01)
$
(b) Commission (2.75% of Amount of Advance in 5(a))
$
(c) Net Advance Amount (Amount of Advance in 5(a) – Commission in 5(b))
$
(d) Additional Amount due to Company (Additional Shares in 6(b) x Minimum
Acceptable Price)
$
6.
(a) Number of Shares due to Investor (Amount of Advance in 5(a) divided by
Purchase Price in 4)
 
(b) Additional Shares to be Purchased
 



The Company shall issue [___________] Shares due to Investor to its account as
follows:
[Instructions To Come]
 
The Investor shall disburse the amount of the Advance as follows
 
Net Advance Amount (5(c)) to the Company
[Wire Instructions to come]
$     Commission (5(b)) to Yorkville Advisors HK Limited    $

 
 
 
 
 
 

 

  Sincerely,       YA GLOBAL MASTER SPV, LTD.

 
 
-30-

--------------------------------------------------------------------------------


 
 
[Company’s signature page to the Settlement Document]
 
Approved By Lotus Pharmaceuticals Inc. who hereby confirms that it has obtained
all permits and qualifications required for the issuance and transfer of the
shares of Common Stock applicable to such Advance, or shall have the
availability of exemptions therefrom and that the sale and issuance of such
shares of
 
Common Stock shall be legally permitted by all laws and regulations to which the
Company is subject:
 
__________________________________
Name:
 

 
-31-

--------------------------------------------------------------------------------


 
FORM OF OPINION
 
This opinion is furnished to you pursuant to the Standby Equity Distribution
Agreement by and between YA Global Master SPV LTD. (the "Investor" or "you") and
Lotus Pharmaceuticals, Inc. a Nevada corporation (the "Company"), dated as of
February __, 2010, which provides for the issuance and sale by the Company of
shares of common stock, $.001 par value, per share.  The shares of common stock
issuable in connection with the Standby Equity Distribution Agreement are
referred to as the “Common Shares.”


In connection with the opinions expressed herein, we have made such examination
of law as we considered appropriate or advisable for purposes hereof. As to
matters of fact material to the opinions expressed herein, we have relied upon
the representations and warranties of the Company as to factual matters
contained in and made by the Company and you to pursuant to the Standby Equity
Distribution Agreement and upon certificates and statements of certain
government officials and of officers of the Company described below.


In addition, we have examined, among other things, originals or copies of such
corporate records of the Company, certificates of public officials and such
other documents that we consider necessary or advisable for the purpose of
rendering these opinions. In such examination we have assumed the genuineness of
all signatures on original documents, the authenticity and completeness of all
documents submitted to us as originals, the conformity to original documents of
all copies submitted to us as copies thereof, the legal capacity of natural
persons, and the due execution and delivery of all documents where due execution
and delivery are a prerequisite to the effectiveness thereof.


As used in this opinion, the expression "to our knowledge" refers to the current
actual knowledge of the attorneys of this firm who have worked on matters for
the Company solely in connection with the Standby Equity Distribution Agreement
and the transactions contemplated thereby, and without any independent
investigation of any underlying facts or situations.


For purposes of this opinion, we have assumed that you have all requisite power
and authority, and have taken any and all necessary corporate action, to execute
and deliver the Standby Equity Distribution Agreement delivered by you, and we
are assuming that the representations and warranties made by you in the Standby
Equity Distribution are true and correct.


The opinions contained herein are limited to the Federal laws of the United
States and the laws of the State of New York.  Except as provided herein, we
express no opinion as to the laws of any other state or jurisdiction of the
United States or of any foreign jurisdiction. We have made no inquiry into the
laws and regulations of any other jurisdiction or jurisdictions or as to laws
relating to choice of law or conflicts of law principles.
 
-32-

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Based upon and subject to the foregoing, we are of the opinion that:


1.           The Company is a corporation validly existing and in good standing
under the laws of the State of Nevada, with corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Company’s public filings, including reports filed or furnished by the
Company under the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the Commission thereunder (the “Public
Filings”) and to enter into and perform its obligations under the Standby Equity
Distribution Agreement.


2.           The Company has the requisite corporate power and authority to
enter into and perform its obligations under the Standby Equity Distribution
Agreement and to issue the Common Shares in accordance with their terms.  The
execution and delivery of the Standby Equity Distribution Agreement by the
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary corporate action, and no further consent
or authorization of the Company or its Board of Directors or stockholders is
required.  The Standby Equity Distribution Agreement has been duly executed and
delivered, and the Standby Equity Distribution Agreement constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.


3.           The Common Shares are duly authorized and, upon issuance in
accordance with the terms of the Standby Equity Distribution Agreement, will be
duly and validly issued, fully paid and nonassessable, free of any liens,
encumbrances and preemptive or similar rights contained in the Company’s
Certificate of Incorporation or By-laws or, to our knowledge, in any agreement
filed by the Company as an exhibit to the Company’s Public Filings.


4.           The execution, delivery and performance of the Standby Equity
Distribution Agreement by the Company and the consummation by the Company of the
transactions contemplated thereby (other than performance by the Company of its
obligations under the indemnification sections of such agreements, as to which
no opinion need be rendered) will not (i) result in a violation of the Company’s
Certificate of Incorporation or By-Laws; (ii) to our knowledge, conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement or, indenture filed by
the Company as an exhibit to the Company's Public Filings; or (iii) to our
knowledge, result in a violation of any federal or Nevada law, rule or
regulation, order, judgment or decree applicable to the Company or by which any
property or asset of the Company is bound or affected.


5.           Based upon your representations, warranties and covenants contained
in the Transaction Documents, the Common Shares may be issued to you without
registration under the Securities Act of 1933, as amended.


6.           To our knowledge and other than as set forth in the Public Filings,
there are no legal or governmental proceedings pending to which the Company is a
party or of which any property or assets of the Company is subject which is
required to be disclosed in any Public Filings.
 
-33-

--------------------------------------------------------------------------------


 
Our opinion in paragraph 2 above as to the enforceability of the Standby Equity
Distribution Agreement is subject to the limitation that certain provisions of
the Standby Equity Distribution Agreement (including, without limitation,
indemnification provisions may not be enforceable, in whole or in part, under
the laws or public policies of the United States, Nevada or New Jersey.


We express no opinion and assume no responsibility as to the effect of, or
consequences resulting from, any legislative act or other change in law
occurring after the date of this opinion which may alter or modify this opinion.


This opinion is furnished to you for your benefit in connection with the
transactions described above and may not be relied upon by any other person or
for any other purpose without our prior written consent.


 
 
 
 

  Very truly yours,       MCLAUGHLIN & STERN, LLP

 
-34-

--------------------------------------------------------------------------------


 
EXHIBIT D
 
PLAN OF DISTRIBUTION
 
The selling stockholder of the common stock and any of its pledgees, assignees
and successors-in-interest (the “Selling Stockholder”) may, from time to time,
sell any or all of their shares of common stock on the OTC Bulletin Board or any
other stock exchange, market or trading facility on which the shares are traded
or in private transactions.  These sales may be at fixed or negotiated
prices.  A Selling Stockholder may use any one or more of the following methods
when selling shares:
 
●  
ordinary brokerage transactions and transactions in which the broker dealer
solicits purchasers;

 
●  
block trades in which the broker dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
●  
purchases by a broker-dealer as principal and resale by the broker dealer for
its account;

 
●  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
●  
privately negotiated transactions;

 
●  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 
●  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
●  
a combination of any such methods of sale; or

 
●  
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other broker
dealer to participate in sales.  Broker-dealers may receive commissions or
discounts from the Selling Stockholders (or, if any broker-dealer acts as agent
for the purchaser of shares, from the purchaser) in amounts to be negotiated,
but, except as set forth in a supplement to this Prospectus, in the case of an
agency transaction not in excess of a customary brokerage commission in
compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.
 
In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
-35-

--------------------------------------------------------------------------------


 
YA Global is, and any other Selling Stockholder, broker-dealer or agent that are
involved in selling the shares may be deemed to be, an “underwriter” within the
meaning of the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock. In no event shall any broker-dealer receive fees, commissions and markups
which, in the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
Because YA Global is, and any other Selling Stockholder may be deemed to be, an
“underwriter” within the meaning of the Securities Act, they will be subject to
the prospectus delivery requirements of the Securities Act including Rule 172
thereunder.  In addition, any securities covered by this prospectus which
qualify for sale pursuant to Rule 144 under the Securities Act may be sold under
Rule 144 rather than under this prospectus.  There is no underwriter or
coordinating broker acting in connection with the proposed sale of the resale
shares by the Selling Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144 under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect.  The resale shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).
 
-36-

--------------------------------------------------------------------------------


 
Schedule 4.03
 
(i)  
Outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries;



a.  
Outstanding options - None



b.  
Outstanding warrants



i.  
On February 25, 2008, the Company entered into a Convertible Redeemable
Preferred Share and Warrant Purchase Agreement (the “Preferred Share and Warrant
Agreement”) by and among the Company, Dr. Liu Zhong Yi and Mrs. Song Zheng Hong
and accredited investors. The warrants are exercisable upon the conditions as
set forth in the Preferred Share and Warrant Agreement. Warrants to purchase
3,726,999 shares of common stock from the financing in 2008 and warrants to
purchase 125,000 shares of common stock from the financing in 2007 are currently
outstanding.



ii.  
On February 11, 2010, the Company issued warrants to purchase 150,000 shares of
common stock at an exercise price of $1.91 per share to Mclaughlin & Stern LLP.



c.  
Outstanding Convertible Preferred Stock



i.  
The total amount of Series A convertible redeemable preferred stock, $.001 par
value, currently issued and outstanding is 2,478,304shares Pursuant to the
Preferred Share and Warrant Agreement, the Company sold 5,747,118 shares of the
Company’s Series A convertible redeemable preferred stock and par value $0.001
per share, upon the conditions and terms contained in the Preferred Share and
Warrant Agreement.  2,478,304 shares of Series A Preferred Stock, convertible
into an equal number of shares of common stock, are currently outstanding.

 
(ii)  
outstanding debt securities;



None.
 
-37-

--------------------------------------------------------------------------------


 
(iii)  
outstanding registration statements other than on Form S-8 and Registration
Statements;



a.  
The Company filed a S-1 Registration Statement with the SEC, which was declared
effective on July 25, 2008, and for which the Company will file a post-effective
amendment



(iv)  
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of its securities under the Securities Act
(except pursuant to this Agreement).



See (iii) above.


-38-

--------------------------------------------------------------------------------


 